DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2004/0243826). 
Regarding claim 1, Wang et al disclose a computer power supply assembly [Fig. 1], comprising: 
an AC/DC power supply unit [AC/DC 11] adapted to convert input AC power to output DC power; 
a DC/DC power converter module [DC/DC 13]; and 
[Connector between AC/DC 11 and DC/DC 13][0015-0018]; wherein 
the power conductor is a conducting bridge that conducts current between the AC/DC module and the DC/DC converter and mechanically connects the AC/DC module to the DC/DC converter in fixed relation [Connector between AC/DC converter 11 and DC/DC converter 13][0015-0018]; wherein
 the DC/DC power converter converts the DC power input to a plurality of DC outputs and provides the plurality of DC outputs to a plurality of DC power connectors [DC/DC converter 13 provides the plurality of DC outputs to a plurality of DC power connectors (i.e. motherboard control circuit, disk drive, memory)] [0015: The DC to DC converter (13) supplies 5V, 3.3V and 12V different DC voltages to the computer system (and peripherals) (20).].
Regarding claim 2, Wang discloses the computer power supply assembly of claim 1, wherein the DC/DC power converter provides any of (a) 12 volt DC power output to an 8-pin auxiliary motherboard connector, (b) a DC power output to a Molex 4-pin connector, (c) a DC power output to four SATA connectors, (d) a DC power output to two 6-pin plus 2-pin +12 volt PCIe x16 connectors [0015: The DC to DC converter (13) supplies 5V, 3.3V and 12V different DC voltages to the computer system (and peripherals) (20).].

Regarding claims 4-6 this claim is rejected for the same reasons as set forth in claim 1-3 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0243826), in view of Pai et al (US 2006/0217905).
Regarding claim 7, Wang discloses all the limitations in the computer power supply assembly for the same reasons as set forth in claim 1 above. However, Wang does not explicitly disclose (1) DC/DC power converter module comprising at least one current or voltage sensor for sensing a current or voltage being supplied from the 
Pai discloses (1) DC/DC power converter module comprising at least one current or voltage sensor for sensing a current or voltage being supplied from the DC/DC power converter module [Fig. 2, power converter senses the operating voltage, current signal and power signal] [0006: shows operating status of the power converter on a display, such as current signals, power signals, total operation time etc. ][Claims 1 - 4] and (2) a display which displays the current or voltage sensed by the sensor [0006: a computer power supply with a performance display that shows operating status of the power converter on a display, such as current signals, power signals, total operation time etc.] [0022][Claims 1-4]. 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Pai together because they both directed to use the power supply to convert input power for plurality of computer components. Pai’s disclosing of the computer power assembly comprises a display which displays the current or voltage sensed by the sensor would allow Wang to increase the system’s integrity by monitoring the current or voltage output from the power supply assembly. 
	Regarding claim 8, Wang discloses this claim for the same reasons as set forth in claim 2 above. 

Regarding claim 14, Wang discloses the computer power supply assembly of claim 7, wherein the power conductor is a conductive cable having a connector [connector between AC/DC converter 11 and DC/DC converter 13][0015-0018].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0243826), in view of Pai et al (US 2006/0217905) and in further view of Weaver (US Publication 2004/0010649).

Weaver discloses the computer power supply assembly of claim 7, wherein the DC/DC power converter is adapted for mounting to an internal drive bay [Figs, 1, 2A and 3][0011][0033][the power module 108A is inserted into the bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Pai and Weaver together because they all directed to use the power supply to convert input power for plurality of computer components. Weaver’s disclosing of DC/DC power converter is adapted for mounting to an internal bay would allow Wang in view of Pai to increase the companion and portability by optimizing the size of the power converter to fit into the internal drive bay of the host computer. 
Regarding claim 10, Weaver discloses the computer power supply assembly of claim 7, wherein the DC/DC power converter is adapted for mounting to a SSD drive bay.
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to mount the DC/DC power converter module housing in other places within the computer system, such as the SSD drive bay.
Regarding claim 11, Weaver discloses the computer power supply assembly of claim 7, wherein the DC/DC power converter is adapted for mounting to a railed bracket 
Regarding claim 13, Weaver discloses the computer power supply assembly of claim 7, wherein the AC/DC power supply unit is in a first housing and the DC/DC converter module is in a second housing [Fig. 2A, the power supply unit 108B is in the first housing and the DC/DC converter 204 is in another housing].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0243826), in view of Pai et al (US 2006/0217905) and in further view of Imperial (US 20100038974). 
Regarding claim 15, Wang and Pai do not disclose the computer power supply assembly of claim 14, wherein the connector is a twist connector.

Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Pai and Imperial together because they all directed to use the power supply to convert input power for plurality of computer components. Imperial’s disclosing of the computer power supply assembly comprises the twist connector would allow Wang in view of Pai to increase the companion and portability by modifying the connector to be the twist connector. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 16, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori (US 2004/0003306 A1) in view of Pai et al (US 2006/0217905).
Regarding claim 16, Oomori discloses a method of manufacturing a computer power supply assembly comprising the steps of: 
providing an AC/DC power supply in a first housing [Fig. 1. Redundant power supply 21]; 
providing a DC/DC power converter module in a second housing [DC/DC converter 117]; 
connecting a DC power output of the AC/DC power supply unit to a DC power input of the DC/DC power converter module [see figure 1, for connection via terminals 110 and 210]; and
 converting DC input received at the DC power input to a plurality of DC outputs and providing the DC outputs to a plurality of DC power connectors [0021: The DC power is to be supplied to each of the components of the server computer 11. The DC power is received by a DC power input terminal 110 that is provided on the housing of the server computer 11. The received DC power is input to the DC/DC converter 117. The DC/DC converter 117 converts the DC power into a power supply voltage that is to be supplied to each of the components] [0026] [0039] [0053-0054].

Pai discloses (1) sensing at least one current or voltage supplied from the DC/DC power converter module [Fig. 2, power converter senses the operating voltage, current signal and power signal] [0006: shows operating status of the power converter on a display, such as current signals, power signals, total operation time etc. ][Claims 1 - 4]; displaying the current or voltage sensed by the sensor on a display of the DC/DC power converter module [0006: a computer power supply with a performance display that shows operating status of the power converter on a display, such as current signals, power signals, total operation time etc.] [0022][Claims 1-4]. 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Oomori and Pai together because they both directed to use the power supply to convert input power for plurality of computer components. Pai’s disclosing of the computer power assembly comprises a display which displays the current or voltage sensed by the sensor would allow Oomori to increase the system’s integrity by monitoring the current or voltage output from the power supply assembly. 
Regarding claim 17, Oomori discloses the method of claim 16, further comprising the step of providing any of (a) 12 volt DC power output to an 8-pin auxiliary motherboard connector, (b) a DC power output to a Molex 4-pin connector, (c) a DC 
Regarding claim 22, Oomori discloses the method of claim 16, wherein the step of connecting the DC power output of the AC/DC power supply unit to the DC power input of the DC/DC power converter module comprises connecting a conductive cable with a connector between the AC/DC power supply and the DC/DC power converter module [0021: The DC power is to be supplied to each of the components of the server computer 11. The DC power is received by a DC power input terminal 110 that is provided on the housing of the server computer 11. The received DC power is input to the DC/DC converter 117. The DC/DC converter 117 converts the DC power into a power supply voltage that is to be supplied to each of the components] [0026] [0039] [0053-0054].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori (US 2004/0003306 A1) in view of Pai et al (US 2006/0217905) and in further view of Weaver (US Publication 2004/0010649).
Regarding claim 18, Oomori and Pai do not disclose the method of claim 16 further comprising the step of mounting the DC/DC power converter module housing in an internal drive bay.
Weaver discloses mounting the DC/DC power converter module housing in an internal bay [0026] [Figs 1 and 2: DC/DC converter 204 housing in the internal bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Oomori, Pai and Weaver together because they directed to use the power supply to convert input power for plurality of computer components. Weaver’s disclosing of mounting the DC/DC power converter module housing in an internal bay would allow Oomori in view of Pai to modify the system to include the DC/DC power converter module into the intended/designed use slot/bay such as the internal drive bay of the computer system. Weaver discloses DC/DC power converter module housing is in an internal bay and the claimed limitation “mounting the DC/DC power converter module housing in an internal drive bay” is directed to intended use or design choice because it does not differentiate 
Regarding claim 19, Weaver discloses the method of claim 16, further comprising the step of mounting the DC/DC power converter module housing in a SSD drive bay [0026] [Figs 1 and 2: DC/DC converter 204 housing in the internal bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to mount the DC/DC power converter module housing in other places within the computer system, such as the SSD drive bay.
Regarding claim 20, Weaver the method of claim 16, further comprising the step of mounting the DC/DC power converter module housing in a railed bracket system [0026] [Figs 1 and 2: DC/DC converter 204 housing in the internal bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to mount the DC/DC power converter module housing in other places within the computer system, such as the railed bracket system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oomori (US 2004/0003306 A1) in view of Pai et al (US 2006/0217905) and in further view of Wang (US 2004/0243826). 
Regarding claim 21, Oomori and Pai do not disclose the method of claim 16, wherein the DC/DC power converter module is ATX v2 compliant.
Wang discloses the DC/DC power converter module is ATX v2 compliant [0004: ATX type power supply].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Oomori, Pai and Wang together because they directed to use the power supply to convert input power for plurality of computer components. Wang’s disclosing the DC/DC power converter module is ATX v2 compliant would allow Oomori to increase the system’s flexibility and portability to include the ATX v2 power supply type. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oomori (US 2004/0003306 A1) in view of Pai et al (US 2006/0217905) and in further view of Imperial (US 20100038974). 
Regarding claim 23, Oomori and Pai do not disclose the method of claim 22, wherein the connector is a twist connector.
However, Imperial discloses the computer power supply assembly comprises a twist connector [0027: FIG. 4A, for example, shows a power supply unit 120 of a portable power supply system 100 with an L5-20 twist lock connector 128B' and a stagepin connector 128B''.].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Oomori, Pai 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187